ACCEPTED
                                                                                                                           05-17-01064-CV
                                                                                                               FIFTH COURT OF APPEALS
                                                                                                                          DALLAS, TEXAS
                                                                                                                        2/8/2018 12:23 PM
                                                                                                                                LISA MATZ
                                                                                                                Bryan Rutherford CLERK
                                                                                                                  214.651.3305
                                                                                                brutherford@macdonalddevin.com


                                                                                                  FILED IN
                                                 8 February 2018                           5th COURT OF APPEALS
                                                                                               DALLAS, TEXAS
                                                                                           2/8/2018 12:23:07 PM
Lisa Matz                                                                                        LISA MATZ
                                                                                                       Via eFiling
                                                                                                   Clerk
Clerk of the Court
Court of Appeals
Fifth District of Texas at Dallas
600 Commerce Street, Suite 200
Dallas, Texas 75202

Re:     SM Architects, PLLC and Roger Stephens v. AMX Veterans Specialty Services, PLLC;
        Court of Appeals No. 05-17-01064-CV; in the Fifth Court of Appeals, Dallas County,
        Texas

Dear Clerk:

         Please be advised that I will be on vacation on the following dates in 2018: March 15-16;
June 7-8; July 2-3, 5-6; November 19-21; and December 21, 24, 26-28. I will also be attending
continuing legal education courses on the following dates in 2018: September 5-7. Pursuant to
the local rules and the Lawyer’s Creed, I would appreciate it if you would not set any hearings,
trials, briefing deadlines, or oral arguments during or immediately after these dates.

        All counsel of record are being served with a copy of this notice via electronic service.

                                                       Sincerely,




                                                       Bryan Rutherford
1376182 2294.30
cc via eFiling:
        Douglas R. Drucker
        drucker@druckerhopkins.com

        David Kallus
        kallus@kalluslaw.com

        Kirby D. Hopkins
        hopkins@druckerhopkins.com




  3800 Renaissance Tower ▪ 1201 Elm Street ▪ Dallas, Texas 75270 ▪ Telephone: 214.744.3300 ▪ Facsimile: 214.747.0942 ▪
                                              www.macdonalddevin.com